Citation Nr: 0213488	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-02 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran's substantive appeal to a rating decision 
entered on April 29, 1997, denying entitlement to service 
connection for post-traumatic stress disorder, was timely 
filed?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2002, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Winston-Salem, North Carolina, in order to provide the 
veteran with a requested video conference hearing regarding 
the question of whether he timely appealed the RO's rating 
decision of April 29, 1997.  On remand, the veteran was 
advised by the RO, in letters of July and August 2002, of the 
date and time of such hearing, but he nevertheless failed to 
appear for the scheduled hearing of September 4, 2002.  As no 
other request for a hearing remains pending, the Board 
proceeds to address the question of the timeliness of the 
veteran's substantive appeal.


FINDINGS OF FACT

1.  By its rating decision of April 29, 1997, the RO denied 
entitlement of the veteran to service connection for post-
traumatic stress disorder (PTSD) and to a permanent and total 
rating for pension purposes.

2.  Notice of the RO's action taken on April 29, 1997, was 
mailed to the veteran on May 1, 1997. 

3.  The veteran submitted a notice of disagreement with 
respect to the denial of his claim of entitlement to service 
connection for PTSD effected on April 29, 1997, in August 
1997, following which a statement of the case was mailed to 
the veteran on March 6, 1998.

5.  A substantive appeal regarding the denial of April 29, 
1997, was received by the RO on May 28, 1998.

6.  A timely substantive appeal was not received by the RO 
regarding the denial of the veteran's claim of entitlement to 
service connection for PTSD effectuated by the RO on April 
29, 1997.


CONCLUSION OF LAW

As a timely substantive appeal of the RO's action of April 
29, 1997, denying the veteran's claim of entitlement to 
service connection for PTSD, was not filed by the veteran, 
the Board is without jurisdiction to review the merits of 
claim presented.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 7105 (West 1991 and Supp. 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.203, 20.300, 20.302, 20.303, 20.305 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

As this claim was pending when the aforementioned changes to 
the law and regulations were made effective, the veteran is 
entitled to consideration of his claim under the version of 
the law or regulation most favorable to him.  Karnas, supra.  
In Janssen v. Principi, 15 Vet. App. 370 (2001), the Court 
noted that the VA's General Counsel had determined that the 
VCAA is more favorable to claimants than the law in effect 
prior to its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 
2000).  Accordingly, the VCAA is for application in this 
matter.

It is evident that the RO has not considered the timeliness 
matter herein at issue in light of the changes effected by 
the VCAA.  That notwithstanding, the question herein 
presented, that of the timeliness of filing of a substantive 
appeal, is by definition a legal one, and one governed not by 
the facts presented but by the controlling laws and 
regulations.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  Through past actions of the RO, the veteran has been 
informed of the laws and regulations governing the question 
of the timeliness of his appeal, and he has been afforded the 
opportunity to present evidence and/or argument in support of 
such matter.  The date of filing of the substantive appeal is 
undisputed, and, as there is no indication whatsoever that 
there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA, is not herein at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Thus, there is 
found to be no possibility of prejudice to the veteran were 
the Board to proceed to address the questions presented in an 
effort to ascertain whether the Board has jurisdiction.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).  Similarly, all evidence needed to 
adjudicate the issues herein addressed has been obtained, and 
no prejudice to the veteran would therefore result, despite 
the fact that the RO has not been afforded the opportunity to 
consider whether any additional notification or development 
actions are required under the VCAA.

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. § 20.200.  A substantive 
appeal consists of a properly completed VA Form 9, "Appeal 
to Board of Veterans' Appeals," or correspondence containing 
the necessary information.  38 C.F.R. § 20.202.

To be considered timely, a substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within any extended 
time limits prescribed pursuant to a timely-filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303.  The 
Court has held that, if the claimant fails to file a 
substantive appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet. App. 554, 556 (1993); see also YT v. Brown 9 Vet. App. 
195, 198-99 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

The evidence of record shows that the RO, in its rating 
decision of April 29, 1997, denied entitlement of the veteran 
to service connection for PTSD and a permanent and total 
rating for pension purposes.  Notice of such denials was 
furnished to the veteran by the RO in its letter, dated May 
1, 1997, and the veteran initiated an appeal limited to the 
denial of service connection for PTSD by his submission of a 
notice of disagreement in August 1997.  Following the 
completion of additional development by the RO, a statement 
of the case was provided to the veteran in correspondence 
mailed to him on March 6, 1998.  A VA Form 9, Appeal to the 
Board of Veterans' Appeals, was not then received by the RO 
until May 28, 1998. 

By its letter, dated July 9, 1998, the RO advised the veteran 
of the following, in pertinent part:

We have received your VA Form 9, Appeal to the 
Board of Veterans' Appeals, and have formally 
initiated your appeal concerning service 
connection for Post Traumatic Stress Disorder.  

By a VA Form 21-6789, Deferred Rating Decision, dated in June 
2000, the RO initially determined that the veteran had failed 
to perfect his appeal of the April 1997 denial in timely 
fashion.  Notice to the veteran was then provided to him 
later in June 2000 that his appeal had not been timely 
perfected, and based on his disagreement with that 
determination, he was furnished a statement of the case in 
January 2001 and he later perfected his appeal as to the 
timeliness issue.  It, too, is noted parenthetically that 
during the appeal process relating to the timeliness issue, 
the RO in a rating decision of April 2002 found the veteran 
entitled to service connection for PTSD and assigned a 70 
percent evaluation therefor.

As to the timeliness issue presented, the veteran concedes 
that he failed to timely file his substantive appeal, noting 
that the cause of his late filing was his inability to travel 
to meet with his representative.  However, he alleges that 
the RO's July 1998 letter noted that his substantive appeal 
had been accepted as timely filed and that he otherwise had 
acted in good-faith and continued to do so, based on the 
instructions of the RO for him to submit additional data and 
to appear for a VA examination.  From his viewpoint, he had 
every right to believe that the RO had accepted his Form 9 as 
timely filed, and in light of the VA's error, he should not 
be unfairly penalized.  

There is no question that the veteran's substantive appeal, 
as received by the RO on May 28, 1998, was untimely.  He was 
duly notified of the April 1997 denial on May 1, 1997, and 
advised of his right to initiate and complete his appeal 
during the one-year period immediately following.  In this 
instance, he was not provided a statement of the case until 
March 6, 1998, and legal authority extends the one-year 
appeal period by 60 days from the date of mailing of the 
statement of the case.  In addition, neither the veteran, nor 
his representative, requested an extension of time in which 
to file a substantive appeal, pursuant to 38 C.F.R. § 20.303 
(requiring a request for extension to be submitted in 
writing, and prior to the expiration of time for filing the 
substantive appeal).  As such, the veteran's substantive 
appeal must have been submitted within the 60-day period 
ending Wednesday, May 6, 1998, and as it was not, the Board 
lacks jurisdiction to consider the merits of the underlying 
claim.

In response to the veteran's allegation that VA is in some 
way estopped from raising the issue of timeliness of appeal, 
based on the RO's mistaken letter of July 1998 in which the 
Form 9 of May 1998 was accepted, there is no known, binding 
legal authority supportive of such argument.  Rather, 
judicial precedent speaks to the Board's mandatory obligation 
to ascertain in each and every case and at any juncture in 
its adjudication process that it has jurisdiction over the 
subject matter presented.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) (it is a well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated).  The fact that the RO erred in accepting the 
Form 9 of May 1998 as timely filed is not dispositive of this 
matter as the Court in Lozano v. Derwinski, 1 Vet. App. 184, 
185-86 (1991), relying upon OPM v. Richmond, 496 U.S. 414, 
110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990), held that an error 
could not be relied on to estop VA from denying monetary 
benefits.  Richmond, supra held that the payment of 
government benefits must be authorized by statute; therefore, 
erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.  
Richmond, 496 U.S. at 424; see Schweiker v. Hansen, 450 U.S. 
785, 788-90, 67 L. Ed. 2d 685, 101 S. Ct. 1468 (1981).  

In summary, in this case where the veteran's substantive 
appeal was filed both more than 60 days from the date that 
the RO mailed the statement of the case to him, and more than 
one year from the date the RO mailed notification of its 
decision to him, and where no timely request for extension of 
time was filed, the substantive appeal must be considered 
"untimely."  Accordingly, the veteran is barred from 
appealing the RO's determination of April 1997 decision as to 
the issue of his entitlement to service connection for PTSD, 
and the Board may not reach the merits of such claim, but 
must dismiss the appeal.  See Roy, supra.  


ORDER

In the absence of a timely filed substantive appeal with 
respect to the appeal of the RO's denial in April 1997 of the 
veteran's claim of entitlement to service connection for 
PTSD, initiated in August 1997, such appeal is dismissed.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

